United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION, MEDICAL
CENTER, East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-389
Issued: October 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 24, 2008 appellant filed a timely appeal from an August 7, 2008 merit
decision of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review
affirming the January 9 and February 7, 2008 merit decisions of the Office that terminated her
entitlement to wage-loss and schedule award compensation benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation under
5 U.S.C. § 8106(c)(2) on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On June 25, 2004 appellant, a 66-year-old nurse, alleged that she experienced dizziness
after being struck on the head by a patient on April 4, 2003. This claim was accepted for left
capsulitis of the shoulder, myalgia and myositis of the neck and shoulder. Appellant stopped

work on April 4, 2003 and returned to work in a limited-duty capacity on April 28, 2003. She
filed for recurrence of disability on October 5, 2003. This claim was accepted for cervical
radiculopathy and herniated disc at C6-7. Following further development, the Office accepted
appellant’s claim for bilateral carpal tunnel syndrome.
In an October 18, 2004 report, Dr. Yan Chun Zhang, a Board-certified neurologist,
diagnosed appellant with cervical radiculopathy, carpal tunnel syndrome and left supraspinator
tendinitis. Because of her cervical radiculopathy and lumbosacral radiculopathy with disc
bulging, he recommended that she avoid heavy lifting. Dr. Zhang also asserted that appellant
was permanently disabled.
The Office referred appellant, together with a statement of accepted facts and a list of
questions, to Dr. David Rubinfeld, a Board-certified orthopedic surgeon, for a second opinion
evaluation. By report dated February 21, 2006, Dr. Rubinfeld noted that appellant had returned
to work on January 13, 2006 performing limited duties. He reported that physical examination
and an electromyogram (EMG) revealed carpal tunnel in both hands. Dr. Rubinfeld opined that
appellant’s carpal tunnel was produced by repetitive activity involved in computer work. He
noted that bilateral carpal tunnel release was indicated. Dr. Rubinfeld opined that appellant was
able to perform her normal work but had to limit repetitive hand use to two hours per day. He
asserted that her disability was due to carpal tunnel syndrome and was not related to her other
accepted conditions.
To resolve the conflict of medical opinion concerning appellant’s diagnosis and her
continued disability, the Office referred her, the entire medical record including the statement of
accepted facts, together with a list of questions, to Dr. Robert Greenblum, a Board-certified
orthopedic surgeon for a referee examination.
By report dated November 13, 2006,
Dr. Greenblum reviewed the history of injury and the medical evidence of record. He noted that
appellant was injured at work on April 4, 2003 when she was struck by a patient and she
subsequently fell to the floor onto her hands and knees. Dr. Greenblum noted that appellant
stated that she has been living with her injuries for years with only minimal improvement and
that she has been unable to work for the past couple of years because of her injuries.
Dr. Greenblum reported that examination revealed mild limitation of motion of the neck
in all directions. He noted that there was diffuse tenderness in the neck region as well as in all
the paracervical musculature and trapezia bilaterally. Examination of appellant’s left shoulder
revealed abduction and forward elevation were both greater than 135 degrees and that internal
rotation appeared to be grossly within normal limits. Examination of both wrists revealed 60
degrees of dorsi and palmar flexion. Dr. Greenblum reported that appellant was able to move
both wrists and that sensation appeared to be intact. He noted that a magnetic resonance imaging
(MRI) scan of her left shoulder revealed hypertrophic degenerative changes in the
acromioclavicular joint region with some mild impingement. An MRI scan of appellant’s
cervical spine, performed October 7, 2003, revealed degenerative changes with some foraminal
encroachments along with evidence of central disc herniation at the C6-7 levels. Finally,
Dr. Greenblum reported that results from an EMG and nerve conduction study (NCS) conducted
July 23, 2004 were consistent with bilateral nerve entrapment in her wrists. Noting the presence
of central disc herniation at C6-7 level, Dr. Greenblum diagnosed appellant with bilateral carpal
tunnel syndrome.

2

Responding to the Office’s questions, Dr. Greenblum opined that appellant had recovered
from the injuries to her neck, shoulder and lower left extremity that she sustained on
April 4, 2003. Concerning appellant’s wrists, however, he noted that the EMG and NCS
demonstrated the presence of bilateral carpal tunnel syndrome, which he attributed to the type of
work she performed and which may have been exacerbated by her fall on April 4, 2003.
Dr. Greenblum opined that her injuries were directly related to the April 4, 2003 incident and
that continued treatment for both wrists was indicated. He opined that appellant had sustained
some mild permanent disability regarding the range of motion of her neck region. As to
appellant’s carpal tunnel, Dr. Greenblum opined that further treatment was indicated and that she
may need to undergo surgical release to relieve her symptoms because she had exhausted
conservative treatments.
Dr. Greenblum opined that, although appellant was unable to perform the full duties of
her employment as a nurse, she was able to perform her usual job for eight hours per day with
restrictions. He limited work activities involving bending/stooping and twisting to a maximum
of two hours per day. Dr. Greenblum restricted activities involving lifting, pulling and pushing
to no more than 10 pounds and for no more than two hours per day. Also restricted to a
maximum of two hours per day were activities involving repetitive movements, squatting,
kneeling and climbing.
By letter dated May 2, 2007, the employing establishment offered appellant a limitedduty assignment as a nurse. The position limited activities requiring repetitive wrist and elbow
movements to two hours per day. Activities requiring pushing, pulling and lifting were limited
to 10 pounds and no more than two hours per day. Also limited to two hours per day were
activities requiring squatting, kneeling, climbing, twisting and bending/stooping.
In an April 27, 2007 report (Form CA-20), Dr. Zhang diagnosed appellant with carpal
tunnel syndrome and opined that this condition was caused or aggravated by her employment.
He checked the box indicating that she had not been advised to return to work.
By letter dated May 4, 2007, appellant reported that she could neither accept nor reject
the offered position. She stated that she was in the process of contacting her physician to discuss
with him whether the position was suitable.
By decision dated May 8, 2007, the Office notified appellant that it found the offered
position suitable to her work capabilities as defined by Dr. Greenblum’s report. It noted that,
upon acceptance of this position, she would be paid compensation based upon the difference (if
any) between the pay of the offered position and the pay of the position on the date of injury.
Appellant could accept the position with no penalty. The Office also advised her that she had 30
days from the date of its letter during which she must either accept the position or provide an
explanation of the reasons for not accepting it. Finally, it notified appellant that, if she failed to
accept the position and failed to demonstrate that such failure was justified, her compensation
would be terminated.
In a letter dated May 21, 2007, appellant, through her attorney, submitted two medical
reports that her attorney asserted demonstrated that appellant was still disabled as a result of her
April 4, 2003 employment injury and that the offered limited-duty position was not suitable

3

work. In a May 14, 2007 report, Dr. Zhang noted that an EMG and nerve conduction velocity
revealed radiculopathy and carpal tunnel syndrome. He diagnosed appellant with bilateral carpal
tunnel syndrome, left shoulder cervical radiculopathy and a left shoulder injury. Because
appellant reported poor functioning at her prior writing job, Dr. Zhang opined that she was not
able to return to work. In subsequent reports, CA-20 forms, Dr. Zhang again diagnosed
appellant with carpal tunnel syndrome and checked the box indicating that she was not able to
return to work.
By decision dated June 25, 2007, the Office notified appellant that the offered position
had been evaluated and found to be suitable and within the restrictions identified by the medical
evidence of record. It noted that it had reviewed the recently submitted evidence and found it
insufficient to change its determination concerning the suitability of the offered position. The
Office advised appellant that, under the penalty provisions of the Federal Employees’
Compensation Act, a partially disabled employee who refuses to seek or neglects to accept
offered suitable work is not entitled to compensation. It notified her that, if she did not accept
the offered position or failed to report for work when scheduled, her compensation benefits
would be terminated within 15 days. It noted that appellant would retain her entitlement to
medical care.
Appellant submitted a report (Form CA-20) signed by Dr. Zhang bearing a date that is
illegible. Dr. Zhang diagnosed her with carpal tunnel syndrome and checked the box indicating
that she was not able to return to work. Appellant also submitted a series of CA-20 forms dated
August 1, September 17, November 2 and December 10, 2007 in which Dr. Zhang again
diagnosed her with carpal tunnel syndrome and checked the box indicating that she was not able
to return to work.
Appellant did not accept the offered position, and by decision dated January 9, 2008, the
Office terminated compensation, effective January 9, 2008, because the evidence established that
she refused suitable work. The Office acknowledged receipt of the report from Dr. Zhang and
arguments submitted by appellant’s attorney but found this evidence unpersuasive as
Dr. Zhang’s medical report made no mention of her limitations nor furnished a medical rationale
with his opinion. It found the weight of the medical evidence to rest with Dr. Greenblum. This
decision was amended and reissued on February 7, 2008.
Appellant disagreed and, through her attorney, requested an oral hearing. A hearing was
conducted on May 15, 2008, at which she and her attorney were present. Appellant testified that
the offered positions were not suitable work. She stated that she attempted to return to work in a
light-duty capacity for four hours per day. Appellant testified that she could not perform the
duties associated with this position because of her condition. She would not push gurneys
because they exceeded the restrictions provided by her physician and that after a period of time
she developed severe pain in her neck and shoulders and dizziness whenever she moved her
head. Appellant testified that she still experiences pain in her hands and that both of her hands
were swollen, a condition that only becomes worse with use. She testified that she has difficulty
driving. Appellant noted that her husband drove her to the hearing and that during the drive she
experienced muscle spasms in her neck.

4

Appellant’s attorney argued that the offered position did not match the medical
restrictions. He argued that the offered position was essentially a full-time nursing position that
involved repetitive motions throughout the day and therefore there was no way the position could
be successfully performed with a two-hour restriction on repetitive motions. Appellant’s
attorney also argued that the offered position was the same position she unsuccessfully attempted
to do for four hours per day in February 2006. He argued that appellant could not do this
position in February 2006 and that an eight-hour position would also not be suitable. Appellant’s
attorney argued that Dr. Greenblum’s report was based on a December 1, 2005 statement of
accepted facts and therefore did not reflect a year of activity which included appellant’s
unsuccessful attempt to return to work in February 2006. He also argued that Dr. Greenblum’s
report established that appellant was not capable of performing the full duties as a nurse and
therefore the offered position was not suitable work as it was a full eight-hour nursing position.
By note dated June 9, 2008, the employing establishment reported that the offered
position prepared patients for procedures and required a basic assessment involving
documentation that was abbreviated and templated requiring only the point and click of the
mouse to complete. The employing establishment noted that it was aware of appellant’s
limitations and that assistance was provided to appellant. It noted that the offered position was
very modified compared to that of a regular nurse. The employing establishment acknowledged
that the restrictions included a 10-pound lifting, pulling and pushing limitation and therefore
reported that appellant would not be required to push a gurney. It reported that the offered
position involved duties that allowed for nonrepetitive motion of her wrists and elbows such as
escorting ambulatory patients to procedure areas, speaking with patients, providing education
and performing patient callbacks. The employing establishment noted that the preprocedure
requirements consisted mostly of patient interviews and completion of necessary consent forms,
preprocedure checklists and laboratory results.
Responding to her attorneys’ arguments, the employing establishment reported that the
offered position was not a full-time position and conformed with the restrictions provided by
Dr. Greenblum. It asserted that the position it offered in February 2006 was based on the
limitation provided by appellant’s attending physician. The employing establishment noted that
the only restriction at that time limited her lifting to 25 pounds and a four-hour workday. The
position that was currently being offered to appellant was based on the restrictions identified by
Dr. Greenblum. The employing establishment asserted that under no circumstances would
appellant be expected to work beyond her physical limitations.
In a June 24, 2008 note, appellant asserted that her physician, Dr. Zhang, did not release
her to the offered position. She alleged that she experienced constant pain in her shoulder and
neck as well as swelling in both hands and dizziness. Appellant reported that she has difficulty
ambulating due to pain in her left hip and swelling in her left knee. She alleged that the offered
position was the same position she unsuccessfully attempted to perform in 2006. Appellant
argued that she could not tolerate the position in 2006 and did not believe that she could tolerate
it now.
By decision dated August 7, 2008, the hearing representative found that the evidence of
record demonstrated that appellant had refused, without justification, an offered position that was

5

medically, vocationally and educationally suitable.
January 9 and February 7, 2008 decisions.

Consequently, it affirmed the Office’s

LEGAL PRECEDENT
Section 8106(c)(2) of the Act states that a partially disabled employee who refuses to
seek suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for him is not entitled to compensation.1 The Office has authority under this section to
terminate compensation for any partially disabled employee who refuses or neglects suitable
work when it is offered. Before compensation can be terminated, however, it has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work and has the burden of establishing that a position has been offered
within the employee’s work restrictions, setting forth the specific job requirements of the
position.2 In other words, to justify termination of compensation under 5 U.S.C. § 8106(c)(2),
which is a penalty provision, the Office has the burden of showing that the work offered to and
refused or neglected by appellant was suitable.3
With respect to the procedural requirements of termination under 5 U.S.C. § 8106(c), the
Board has held that the Office must inform appellant of the consequences of refusal to accept
suitable work and allow her an opportunity to provide reasons for refusing the offered position.4
If appellant presents reasons for refusing the offered position, the Office must inform the
employee if it finds the reasons inadequate to justify the refusal of the offered position and afford
her a final opportunity to accept the position.5
Office regulations state that the Office shall advise the employee that it has found the
offered work to be suitable and afford the employee 30 days to accept the job or present any
reasons to counter the Office’s finding of suitability. If the employee presents such reasons and
the Office determines that the reasons are unacceptable, it will notify the employee of that
determination and that he or she has 15 days in which to accept the offered work without penalty.
At that point in time, the Office’s notification need not state the reasons for finding that the
employee’s reasons are not acceptable.6
Once the Office advises a claimant that his or her reasons for refusing an offered position
are unacceptable and that he or she has 15 days to accept the position or have compensation
terminated, the claimant submits further reasons and supporting evidence at his or her own risk.

1

5 U.S.C. § 8106(c)(2).

2

M.L., 57 ECAB 746, 750 (2006); Frank J. Sell, Jr., 34 ECAB 547, 552 (1983).

3

M.L., supra note 2; Albert Pineiro, 51 ECAB 310, 312 (2000).

4

Alfred Gomez, 53 ECAB 149, 150 (2001); see Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon.,
43 ECAB 818, 824 (1992).
5

Id.

6

20 C.F.R. § 10.516.

6

Nevertheless, it must consider the reasons and evidence and can then concurrently reject them as
unacceptable and terminate compensation.7
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome. It terminated
her compensation effective February 7, 2008 because she refused suitable work. The Board
finds that the Office met its burden of proof in terminating appellant’s compensation under 5
U.S.C. § 8106(c)(2) for refusal of suitable employment effective February 7, 2008 and that she
did not establish that her refusal of suitable work was justified.
In developing the medical evidence, the Office properly referred appellant to
Dr. Greenblum, a Board-certified orthopedic surgeon, for an impartial medical examination
because a conflict of medical opinion arose between Dr. Rubinfeld, the Office’s second opinion
physician, and Dr. Zhang, appellant’s attending physician. Where there exist opposing medical
reports of virtually equal weight and rationale and the case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, must be given special weight.8
The Board finds that Dr. Greenblum’s opinion is well rationalized and based on a proper factual
and medical history.
Dr. Greenblum accurately summarized the relevant medical evidence, provided detailed
findings on examination and reached conclusions about appellant’s condition, which comported
with his findings.9 He reported that the EMG and NCS demonstrated the presence of bilateral
carpal tunnel syndrome that he attributed to the type of work appellant did and which may have
been exacerbated by her fall on April 4, 2003. Dr. Greenblum opined that her injuries were
directly related to the April 4, 2003 incident and that continued treatment for both wrists was
indicated. He recognized that appellant was unable to perform her full duties of her employment
as a nurse.
In a work capacity evaluation, Dr. Greenblum noted that appellant had reached the point
of maximum medical improvement. He also reported that she was able to perform her usual job
for eight hours per day with restrictions. Work activities involving bending/stooping and
twisting were restricted to a maximum of two hours per day. Dr. Greenblum restricted activities
involving lifting, pulling and pushing to no more than 10 pounds and for no more than two hours
per day. Also restricted to a maximum of two hours per day were activities involving repetitive
movements, squatting, kneeling and climbing. The Board finds Dr. Greenblum’s report is
detailed, well rationalized and based on a proper factual background and therefore is entitled to
the special weight accorded an impartial medical examiner.10

7

Melvin James, 55 ECAB 406, 409 (2004); C.W. Hopkins, 47 ECAB 725, 727-28 (1996).

8

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

9

Manuel Gill, 52 ECAB 282 (2001).

10

Darlene R. Kennedy, 57 ECAB 414 (2006).

7

On May 2, 2007 the employing establishment offered appellant an eight-hour per day
limited-duty position as a nurse that was consistent with Dr. Greenblum’s November 13, 2006
report. The position limited activities requiring repetitive wrist and elbow movements to two
hours per day. Activities requiring pushing, pulling and lifting were limited to 10 pounds and no
more than two hours per day. Also limited to two hours per day were activities requiring
squatting, kneeling, climbing, twisting and bending/stooping. The Board notes that the
requirements of the modified nurse position are within the work restrictions set by
Dr. Greenblum. Accordingly, the Board finds that the medical evidence of record establishes
that at the time the job offer was made appellant was capable of performing the modified
position.11
Prior to terminating compensation under 5 U.S.C. § 8106(c), the Office must first inform
the claimant of the consequences of refusal to accept suitable work and allow the claimant an
opportunity to provide reasons for refusing the offered position. If the claimant presents reasons
for refusing the offered position, it must inform the claimant if it finds the reasons inadequate to
justify the refusal of the offered position and afford the claimant a final opportunity to accept the
position. If the Office fails to inform appellant of whether or not the reasons offered were
sufficient to justify refusal of the suitable work position, it has failed to meet the procedural
requirements of section 8106(c)(2).12
On May 8, 2007 the Office advised appellant that the offered position was suitable and
conformed to the work limitations provided by Dr. Greenblum. It allowed appellant 30 days to
accept the position or provide her reasons for refusal. The Office advised that an employee who
refuses an offer of suitable work without reasonable cause is not entitled to compensation.
Appellant rejected the offered position and, through counsel, submitted additional reports which
counsel argued established that the offered position was not medically suitable.
By decision dated June 25, 2007, the Office notified appellant that the offered position
had been evaluated and found to be suitable and within the restrictions identified by the medical
evidence of record. It noted that it had reviewed the recently submitted evidence and found it
insufficient to change its determination concerning the suitability of the offered position. The
Office notified appellant that, if she did not accept the offered position or failed to report for
work when scheduled, her compensation benefits would be terminated within 15 days. The
Board finds the Office has satisfied the procedural requirements of section 8106(c)(2).13
The Board has carefully reviewed the medical evidence and appellant’s arguments in
support of her refusal of the modified nurse position and finds that they are not sufficient to
support her refusal of the position. Appellant’s attorney argues that the Office failed to establish
that the offered position was medically and vocationally suitable work. He asserted that
appellant’s testimony established that the offered position was not medically suitable and that the
11

See John E. Lemker, 45 ECAB 258 (1993).

12

Howard Y. Miyashiro, 51 ECAB 253 (1999); Maggie L. Moore, supra note 4, reaff’d on recon., 43 ECAB
818 (1992).
13

Id.

8

offered position was essentially the same modified light-duty position that appellant
unsuccessfully attempted to perform in February 2006. Appellant was unable to perform the
position then and, counsel asserted, she definitely could not perform these duties now,
particularly eight hours per day.
The Board finds that the evidence of record does not support appellant’s view. The
determination of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
the medical evidence.14 While counsel argued Dr. Zhang’s reports established that appellant is
permanently disabled from work and therefore the offered position is not suitable, the Board
finds Dr. Zhang’s medical reports, as appellant’s treating physician, created the conflict of
evidence that required the referral to the impartial medical specialist. Although, Dr. Zhang’s
medical reports are insufficient to overcome the weight accorded Dr. Greenblum’s reports.15
Appellant has not shown that her refusal to work was justified. The weight of the medical
evidence continues to support that her accepted conditions did not prevent her from performing
the job she was offered.
Furthermore, the record does not establish that the offered position is essentially the same
as the position that appellant unsuccessfully attempted in February 2006. The record reflects
that, to date, appellant has not accepted the offered position, returned to work or attempted to
return to work. Thus, appellant’s assertion that the offered position is essentially the same as the
one she was offered in February 2006 lacks an adequate foundation because she has not reported
for duty and has no first-hand knowledge to support her assessment.
Appellant’s attorney argued that Dr. Greenblum’s report did not confirm that appellant
could perform the offered position because it was based on an out-dated statement of facts.
Counsel argued that the statement of facts furnished to Dr. Greenblum was a year old by the time
he evaluated appellant and did not include the fact that she unsuccessfully attempted to return to
work in February 2006. The Board notes in this regard that Dr. Greenblum questioned appellant
regarding her work history since the accepted injury. Furthermore, Dr. Greenblum was provided
with the entire medical record, which included the February 21, 2006 report of the second
opinion physician who noted that appellant had returned to work in a limited-duty position.
The Office was not required, under its procedural manual, to include in the statement of
facts that appellant had unsuccessfully attempted to return to work in February 2006.16 In
securing the opinion of a medical specialist, the Office’s procedures note that a statement of
accepted facts and questions are to be prepared by the claims examiner for use by the
physician.17 Specifically, the claims examiner is required to correctly set forth the relevant facts
of the case, including the employee’s date-of-injury, age, job held when injured, the mechanism
14

Robert Dickinson, 46 ECAB 1002 (1995).

15

See Virginia Davis-Banks, 44 ECAB 389 (1993); Dorothy Sidwell, 41 ECAB 857 (1990).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.12
(October 2005).
17

Id.

9

of injury and any conditions claimed or accepted by the Office.18 The procedural manual also
provides that appellant’s employment history, including periods of return to full or light duty, is
not an essential issue that must be provided in a statement of facts.19
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation under 5 U.S.C. § 8106(c)(2) for refusal of suitable employment effective
February 7, 2008 and that she did not establish that her refusal of suitable work was justified.
ORDER
IT IS HEREBY ORDERED THAT the August 7, 2008 decision of the Office of
Workers’ Compensation Programs’ Branch of Hearings and Review and the Office is affirmed.
Issued: October 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

18

Id. Other information pertaining to medical treatment received the employee’s personal habits and off-duty or
family activities may be included as the case warrants.
19

Federal (FECA) Procedure Manual, supra note 16 at Chapter 2.809.13 (October 2005).

10

